02/22/2017




        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                          Assigned on Briefs January 5, 2017

                    STATE OF TENNESSEE v. MIKO BURL

                 Appeal from the Criminal Court for Shelby County
                   No. 99-01973       Glenn Ivy Wright, Judge
                     ___________________________________

                           No. W2016-00670-CCA-R3-CD
                       ___________________________________


The Petitioner, Miko Burl, appeals the trial court’s denial of his motion for the correction
of an illegal sentence pursuant to Tennessee Rule of Criminal Procedure 36.1. Following
review of the record and applicable law, we affirm the judgment of the trial court in
accordance with Rule 20 of the Rules of the Tennessee Court of Criminal Appeals.

Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court is Affirmed
          Pursuant to Rule 20, Rules of the Court of Criminal Appeals

JOHN EVERETT WILLIAMS, J., delivered the opinion of the court, in which ALAN E.
GLENN and CAMILLE R. MCMULLEN, JJ., joined.

Eric Mogy, Memphis, Tennessee, for the appellant, Miko Burl.

Herbert H. Slatery III, Attorney General and Reporter; Robert W. Wilson, Assistant
Attorney General; Amy P. Weirich, District Attorney General; and Austin Scofield,
Assistant District Attorney General, for the appellee, State of Tennessee.


                              MEMORANDUM OPINION

       Following a jury trial, the Petitioner was convicted of aggravated assault with the
use of a deadly weapon, especially aggravated robbery accomplished with a deadly
weapon, and aggravated burglary. T.C.A. §§ 39-13-102(a)(1)(B) (1997), 39-13-
403(a)(1), 39-14-402(a)(3), 39-14-403(a). The trial court sentenced the Petitioner as a
Range I offender to twenty-five years for the especially aggravated robbery conviction,
four years for the aggravated assault conviction, and four years for the aggravated
burglary conviction, all to be served concurrently. On direct appeal, this court reversed
the Petitioner’s aggravated assault conviction but affirmed his other convictions. State v.
Miko T. Burl, No. W2000-02074-CCA-R3-CD, 2002 WL 1483207, at *5 (Tenn. Crim.
App. Jan. 28, 2002). The Petitioner filed a Rule 36.1 motion, asserting that his sentences
are illegal because the trial court erroneously applied enhancement factors. The trial
court granted the Petitioner a hearing on the motion but denied the Petitioner’s motion,
finding that his sentences were properly imposed in accordance with the sentencing
guidelines.

        On appeal, the Petitioner contends that he is entitled to relief based on the trial
court’s erroneous application of enhancement factors at the sentencing hearing. Rule
36.1 of Tennessee Rules of Criminal Procedure allows a petitioner to “seek the correction
of an illegal sentence by filing a motion to correct an illegal sentence in the trial court in
which the judgment of conviction was entered.” Tenn. R. Crim. P. 36.1(a). The rule
defines an “illegal sentence” as “one that is not authorized by the applicable statutes or
that directly contravenes an applicable statute.” Id. Only fatal errors are capable of
rendering a sentence illegal. Cantrell v. Easterling, 346 S.W.3d 445, 452 (Tenn. 2011).
A trial court’s misapplication of enhancing and mitigating factors, however, is considered
an appealable error that can only be “addressed on direct appeal and not in a post-
conviction or habeas corpus proceeding.” Id. at 451; State v. Wooden, 478 S.W.3d 585,
595-96 (Tenn. 2015). “‘[A]ttacks on the correctness of the methodology by which a trial
court imposed [a] sentence’ will not rise to the level of an illegal sentence.” State v.
Joseph B. Thompson, No. E2015-01963-CCA-R3-CD, 2016 WL 2770178, at *1 (Tenn.
Crim. App. May 10, 2016) (quoting Wooden, 478 S.W.3d at 595).

       The sentencing ranges that applied to the Petitioner’s convictions as a Range I
standard offender were fifteen to twenty-five years for his especially aggravated robbery
conviction and three to six years at thirty percent for his aggravated burglary conviction.
See T.C.A. §§ 39-13-403(b); 39-14-403(b); 40-35-112, 40-35-501. The trial court
sentenced the Petitioner to twenty-five years at one-hundred percent for the especially
aggravated robbery conviction and four years for the aggravated burglary conviction, to
be served concurrently. Thus, the trial court sentenced the Petitioner within the
appropriate ranges. Accordingly, we hold that the trial court properly denied the
Petitioner’s Rule 36.1 motion.

       When an opinion would have no precedential value, this court may affirm the
judgment or action of the trial court by memorandum opinion when the judgment is
rendered or the action taken in a proceeding without a jury and such judgment or action is
not a determination of guilt, and the evidence does not preponderate against the finding
of the trial judge. See Tenn. Ct. Crim. App. R. 20. We conclude that this case satisfies
the criteria of Rule 20. The judgment of the trial court is affirmed in accordance with
Rule 20, Rules of the Court of Criminal Appeals.

                                            -2-
 ____________________________________
 JOHN EVERETT WILLIAMS, JUDGE




-3-